On the Court’s own motion, appeal, insofar as it is taken as of right on behalf of George Sassower, dismissed, without costs, upon the ground that no appeal lies as of right from the unanimous order of the Appellate Division absent the direct involvement of a substantial constitutional question; appeal, insofar as it is taken as of right on behalf of Dennis Vilella, dismissed, without costs, upon the ground that George Sassower is not a representative authorized to prosecute the appeal. Motion for a stay dismissed as academic.